 

Exhibit 10.10

SECOND AMENDMENT TO MEZZANINE LOAN AGREEMENT

THIS SECOND AMENDMENT TO MEZZANINE LOAN AGREEMENT (this “Amendment”) is made as
of the 8th day of November, 2016 (the “Amendment Date”), by and among:

(A)

Wells Fargo Bank, National Association (“Wells Fargo”), not individually but
solely in its capacity as trustee (the “Trustee”) for the holders of J.P. Morgan
Chase Commercial Mortgage Securities Trust 2015-SGP MZ, Commercial Mezzanine
Pass-Through Certificates, Series 2015-SGP MZ (as successor-in-interest to
JPMorgan Chase Bank, National Association, a national banking association
(“JPM”), and H/2 Special Opportunities III Corp., a Delaware corporation,
collectively with JPM, “Original Lender”) (Wells Fargo, together with its
successors and assigns, "Lender");

(B)

SERITAGE SRC MEZZANINE FINANCE LLC and SERITAGE KMT MEZZANINE FINANCE LLC, each
a Delaware limited liability company (individually and/or collectively, as the
context may require, “Borrower”); and

(C)

Seritage Growth Properties, a Maryland real estate investment trust, and
Seritage Growth Properties, L.P., a Delaware limited partnership (individually
and/or collectively, as the context may require, the “Guarantor”).  

RECITALS:

WHEREAS, on July 7, 2015 (the “Closing Date”) Original Lender made a loan to
Borrower in the original principal amount of $236,195,656 (the “Loan”), which
Loan is evidenced by, inter alia: (i) the Notes (as defined in the Loan
Agreement) and (ii) that certain Mezzanine Loan Agreement (the “Original Loan
Agreement”), dated as of the Closing Date, by and among Borrower and Original
Lender, as amended by that certain Omnibus Amendment (Mezzanine Loan), dated as
of September 28, 2015, by and among Original Lender, Borrower and Guarantor (the
“Omnibus Amendment”; and together with the Original Loan Agreement, as the same
may be further amended, replaced or otherwise modified from time to time,
collectively, the “Loan Agreement”);

WHEREAS, in connection with the origination of the Loan, (i) Guarantor executed
and delivered that certain Guaranty, dated as of the Closing Date, as amended by
the Omnibus Amendment (as the same may be further amended, replaced or otherwise
modified from time to time, collectively, the “Guaranty”), (ii) Borrower and
Guarantor executed and delivered that certain environmental indemnity agreement,
dated as of the Closing Date (as the same may be amended, replaced or otherwise
modified from time to time, the “Environmental Indemnity”), and (iii) Guarantor
executed and delivered that certain Completion Guaranty (Mezzanine), dated as of
the Closing Date (as the same may be amended, replaced or otherwise modified
from time to time, the “Completion Guaranty”);

WHEREAS, the Notes and the Loan were subsequently transferred to J.P. Morgan
Chase Commercial Mortgage Securities Corp. (the “Depositor”) and included in the
J.P. Morgan Chase Commercial Mortgage Securities Trust 2015-SGP MZ (the
“Trust”), Commercial Mezzanine Pass-Through Certificates, Series 2015-SGP MZ
transaction (the “Securitization”);

WHEREAS, (i) Strategic Asset Services LLC (“SAS”) has been appointed as primary
servicer (in such capacity, the “Primary Servicer”) with respect to each of the
Loan and the Mortgage Loan (as defined in the Loan Agreement); (ii) SAS has been
appointed as special servicer of the Mortgage Loan (in such capacity, the
“Mortgage Special Servicer”); and (iii) Berkadia Commercial Mortgage LLC
(“Berkadia”) has been appointed as the master servicer of the Loan and the
Mortgage Loan (in such capacities, the “Master Servicer”) and as the special
servicer of the Loan (in such capacity, the “Mezzanine Special Servicer”); and

WHEREAS, Borrower and Lender hereby agree to amend the Loan Agreement on the
terms set forth herein.  All capitalized terms used but not defined herein have
the meanings ascribed to them in the Loan Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

22790655.6.BUSINESS

--------------------------------------------------------------------------------

 

ARTICLE I.

AMENDMENTS TO LOAN AGREEMENT

1.1. Amendments to Definitions.

(a) The definition of “Liquidity” set forth in the Loan Agreement is hereby
amended by deleting the phrase “provided that (a) Liquidity shall include any
cash and cash equivalents on deposit in the Cash Flow Sweep Reserve Account not
earmarked for a specific use and (b) undrawn amounts of the Mortgage Loan Future
Advance Amount (to the extent not designated by Property Owner to fund a
specified Redevelopment Project) shall count as Liquidity at all times prior to
January 7, 2017, but not thereafter” that appears therein and replacing it with
the phrase “provided that (a) Liquidity shall include any cash and cash
equivalents on deposit in the Cash Flow Sweep Reserve Account and in the
Redevelopment Project Reserve Account, in each case, not earmarked for a
specific use and (b) undrawn amounts of the Mortgage Loan Future Advance Amount
(to the extent not designated by Property Owner to fund a specified
Redevelopment Project) shall count as Liquidity at all times prior to January 7,
2017, but not thereafter”.

(b) The definition of “Spread Maintenance Expiration Date” set forth in the Loan
Agreement is hereby amended by deleting each reference to “January 9, 2018” that
appears therein and replacing each such reference with “March 9, 2018”.

(c) The definition of “Spread Maintenance Premium” set forth in the Loan
Agreement is hereby amended by inserting at the end thereof the following
provision: “; and provided further, that, notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the amount of Spread
Maintenance Premium calculated pursuant to this definition shall be adjusted so
that the Spread Maintenance Premium calculated for the period of time from
February 9, 2018 through March 9, 2018 shall be an amount equal to $1,000,000
multiplied by (A) a fraction equal to the principal balance of the Loan being
repaid divided by an amount equal to the principal balance of the Loan being
repaid plus the principal amount of the Mortgage Loan being repaid with the
result further multiplied by (B) a fraction equal to the amount of the Loan
being repaid divided by the outstanding principal balance of the Loan
immediately prior to such repayment.”  

(d) A new definition of “Amendment Date” is hereby added to the “Definitions”
section of the Loan Agreement in alphabetical order, as follows: “Amendment
Date” shall mean November 8, 2016.

1.2. Amendment to Section 5.22(a).  Section 5.22(a) of the Loan Agreement is
hereby amended by adding the following sentences to the end of such clause (a):

“From and after the Amendment Date and for so long as there are undrawn amounts
of the Mortgage Loan Future Advance Amount (to the extent not previously
designated by Borrower or Property Owner to fund a specific Redevelopment
Project), all new Redevelopment Plans and Budgets submitted by Borrower or
Property Owner to Lender shall provide that the source of funding of such
Redevelopment Projects shall be the Mortgage Loan Future Advance Amount and the
costs shall be funded from the Mortgage Loan Future Advance Amount for so long
as such amounts are available and subject to the satisfaction of all conditions
for the advance of such funds (it being understood that with respect to any
Redevelopment Project that has been approved by Lender and the conditions set
forth in Section 5.22(b) have been satisfied, if the conditions of Section
5.22(c)(ii) or (vi) of the Mortgage Loan Agreement are not satisfied despite
Property Owner’s good faith efforts to satisfy such conditions or such
conditions are waived by Lender, then Property Owner or Borrower shall be
permitted to pay the costs related to such Redevelopment Project with
unrestricted cash; provided that in such circumstances Borrower shall cause
Property Owner to diligently pursue the satisfaction of such conditions and
cause Property Owner to request a draw of the Mortgage Loan Future Advance
Amount promptly following satisfaction of such conditions).  Notwithstanding
anything in this clause (a) to the contrary, with respect to the first
$80,000,000 of new Redevelopment Plans and Budgets submitted to Lender from and
after the Amendment Date, all references to $5,000,000 in this clause (a) shall
mean $15,000,000 and all references to $7,500,000 in this clause (a) shall mean
$15,000,000, in each case, for the purposes of Section 5.22(a) only, and shall
not modify the definition of “Major Redevelopment Project” or the amounts
referenced therein with respect to any other provision of the Loan Documents.”  

1.3. Change of Notice Address.  Effective as of the date hereof, by its
signature below each of Borrower and Guarantor hereby provides notice of a
change of its address as follows for all purposes of the Loan Documents:

2

--------------------------------------------------------------------------------

 

“If to Borrower or Guarantor:

 

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue 18th Floor

New York, New York 10017

Attention:

 

Matthew Fernand

 

 

Executive Vice President & General Counsel

 

 

mfernand@seritage.com

 

 

 

 

 

and

 

 

 

 

 

Mary Rottler

 

 

Executive Vice President, Operations and Leasing

 

 

mrottler@seritage.com

 

with copies to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:

 

Jonathan L. Mechanic

 

 

jonathan.mechanic@friedfrank.com”

 

ARTICLE II.

REPRESENTATIONS AND RATIFICATION

2.1. Representations.  Borrower and Guarantor each represent and warrant, that
this Amendment constitutes a legal, valid and binding obligation of such party,
enforceable against such party, in accordance with its terms, subject to
bankruptcy, insolvency and other limitations on creditors’ rights generally and
to equitable principles.  Borrower and Guarantor each represent and warrant that
as of the Amendment Date, the execution and delivery by such party of this
Amendment and the performance of its respective obligations hereunder: (i) have
been duly authorized by all requisite action on the part of such party; (ii)
will not violate any provision of any applicable legal requirements, decree,
injunction or demand of any court or other governmental authority, any
organizational document of such party, or any indenture or agreement or other
instrument to which such party is a party or by which such party is bound; (iii)
will not be in conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under, or result in the creation or
imposition of any lien of any nature whatsoever upon any of the property or
assets of such party pursuant to any such indenture or agreement or instrument;
(iv) has been duly executed and delivered by such party; (v) except for those
obtained or filed on or prior to the Amendment Date, it is not required to
obtain any consent, approval or authorization from, or to file any declaration
or statement with, any governmental authority or other agency in connection with
or as a condition to such party’s execution, delivery or performance of this
Amendment; and (vi) this Amendment has been duly executed and delivered.  

2.2. Borrower Ratification of Loan Documents.  Borrower hereby: (i)
unconditionally ratifies and confirms, renews and reaffirms all of its
obligations under the Loan Documents (as defined in the Loan Agreement), as
amended hereby; (ii) acknowledges and agrees that such obligations remain in
full force and effect, binding on and enforceable against it in accordance with
the terms, covenants and conditions of the Loan Documents, without impairment,
and remains unconditionally liable to Lender in accordance with the terms,
covenants and conditions of the Loan Documents, as amended hereby; (iii)
acknowledges and agrees that nothing herein contained shall be construed to
impair the security or affect the priority of or otherwise impair the lien of
any mortgage or other lien which Lender ever had, now has or may hereafter have
on any property of Borrower under any of the Loan Documents, nor to impair any
rights or powers which Lender or its successors may have for nonperformance of
any term of any of the Loan Documents; (iv) ratifies and confirms, renews and
reaffirms in all respects and without condition, all of the terms, covenants and
conditions set forth in the Loan Documents, as amended hereby; and (v)
represents and warrants that all representations and warranties made by Borrower
contained in the Loan Documents are true and correct in all material respects on
the Amendment Date and are hereby remade with the same effect as if made on the
Amendment Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and except with respect to matters that have heretofore been disclosed in
writing to Lender in the form of an updated Exception Report (provided, that, in
no event shall such update reflect facts the existence of which would constitute
an Event of Default or would result in a Material Adverse Effect or a Property
Material Adverse Effect), as evidenced by an Officer’s Certificate.

3

--------------------------------------------------------------------------------

 

2.3. Guarantor Ratification of Loan Documents.  Guarantor hereby: (i) agrees to
the modification of the Loan as set forth herein; (ii) unconditionally ratifies
and confirms, renews and reaffirms all of its obligations under the Guaranty,
the Environmental Indemnity, the Completion Guaranty and any other Loan Document
to which it is a party; (iii) acknowledges and agrees that such obligations
remain in full force and effect, binding on and enforceable against Guarantor in
accordance with the terms, covenants and conditions of the Guaranty, the
Environmental Indemnity, the Completion Guaranty and such Loan Documents,
without impairment, and remain unconditionally liable to Lender in accordance
with the terms, covenants and conditions of the Guaranty, the Environmental
Indemnity, the Completion Guaranty and such Loan Documents; (iv) acknowledges
and agrees that nothing herein contained shall be construed to impair the
security or affect the priority of or otherwise impair the lien of any mortgage
or other lien which Lender ever had, now has or may hereafter have on any
property of Guarantor and Borrower under any of the Loan Documents, nor to
impair any rights or powers which Lender or its successors may have for
nonperformance of any term of any of the Loan Documents; (v) ratifies and
confirms, renews and reaffirms in all respects and without condition, all of the
terms, covenants and conditions set forth in the Guaranty, the Environmental
Indemnity, the Completion Guaranty and any other Loan Document to which it is a
party; (vi) represents, warrants and agrees that, as of the Amendment Date, it
has no defenses, set-offs, rights of recoupment, claims or counterclaims of any
nature with respect to its obligations under the Guaranty, the Environmental
Indemnity, the Completion Guaranty or any other Loan Document to which it is a
party or the enforcement thereof; and (vii) represents and warrants that all
representations and warranties made by Guarantor contained in the Guaranty, the
Environmental Indemnity, the Completion Guaranty and any other Loan Document to
which it is a party are true and correct in all material respects on the
Amendment Date and are hereby remade with the same effect as if made on the
Amendment Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and except with respect to matters that have heretofore been disclosed in
writing to Lender in the form of an updated Exception Report (provided, that, in
no event shall such update reflect facts the existence of which would constitute
an Event of Default or would result in a Material Adverse Effect or a Property
Material Adverse Effect), as evidenced by an Officer’s Certificate.

ARTICLE III.

WAIVERS AND RELEASES

3.1. Consideration.  Borrower and Guarantor each hereby acknowledges and agrees
that: (i) it has received good and valuable consideration for its agreement to
the terms and provisions of this Amendment; (ii) its agreement to such terms and
provisions is a material condition and inducement to Lender’s willingness to
enter into this Amendment; (iii) Lender has relied upon the agreement of each of
Borrower and Guarantor to such terms and provisions in entering into this
Amendment and Lender would not have entered into this Amendment without the
agreement of Borrower and Guarantor to the terms and provisions of this
Amendment, and Article III of this Amendment in particular; and (iv) it has been
represented by competent counsel of its own choosing in the negotiation of this
Amendment and Article III of this Amendment in particular, and it has discussed
these provisions with counsel and hereby knowingly and willingly waives its
rights as described in this Article III of this Amendment.  This Amendment may
be introduced as evidence in any judicial or other proceeding, without further
authentication or foundation, and shall constitute prima facie evidence of the
facts and agreements set forth herein.

3.2. No Defaults; Defenses, Counterclaims or Offsets.  Each of Borrower and
Guarantor acknowledge, agree, represent and warrant as to itself that, as of the
Amendment Date, after giving effect to the modification of the Loan as
contemplated hereby, no Event of Default has occurred and is continuing under
any of the Loan Documents.  Borrower and Guarantor, each for itself and its
respective successors and assigns, and by its execution hereof each: (i) hereby
acknowledges, admits and agrees that, as of the Amendment Date, there are no
objections, claims, defenses, counterclaims or offsets relating to its
obligations under or in respect of the Loan, the Loan Documents or to the
enforcement or exercise by Lender of any of its rights, powers or remedies under
or in respect of the Loan Documents, at law or in equity; (ii) hereby
irrevocably waives, relinquishes and releases any and all such objections,
claims, defenses, counterclaims or offsets that may now exist, including without
limitation, any and all such objections, claims, defenses, counterclaims or
offsets whether known or unknown, foreseeable or unforeseeable; and (iii) hereby
irrevocably further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by the Notes or the other Loan Documents; provided,
that, notwithstanding anything to the contrary, any representations,
acknowledgments, agreements, releases, waivers or otherwise contained in this
Section 3.2 apply solely to periods of time and events that have occurred on or
prior to the Amendment Date, the intent of the parties not being to waive or
release any of Borrower’s or Guarantor’s rights with respect to events or
occurrences after the Amendment Date.

3.3. Releases.  Borrower and Guarantor each on behalf of itself and its
respective successors and assigns (collectively, the “Borrower Releasing
Parties”) each hereby irrevocably releases, and forever discharges each
Exculpated Party from any and all

4

--------------------------------------------------------------------------------

 

manner of controversies, liabilities, expenses, damages, judgments, actions,
claims, demands and causes of action of any nature whatsoever, whether at law or
in equity, whether known or unknown, which any of Borrower Releasing Parties now
have by reason of any matter, cause or thing, from the beginning of the world to
and including the Amendment Date arising out of or relating to any Exculpated
Matter; provided, that, notwithstanding anything to the contrary, any
representations, acknowledgments, agreements, releases, waivers or otherwise
contained in this Section 3.3 apply solely to periods of time and events that
have occurred on or prior to the Amendment Date, the intent of the parties not
being to waive or release any of Borrower’s or Guarantor’s rights with respect
to events or occurrences after the Amendment Date.  As used herein, “Exculpated
Matter” means: (i) the interpretation, calculation, application and/or timing of
the provisions of the Loan Documents or Mortgage Loan Documents related to any
Cash Flow Sweep Cure Collateral, any Cash Flow Sweep Period and any Cash Flow
Sweep Trigger Event (collectively, the “Cash Flow Sweep Definitions”), and,
solely as they relate to the Cash Flow Sweep Definitions, In-Place NOI,
Operating Expenses, Operating Income, SHLD EBITDAR, SHLD EBITDAR Rent Ratio, any
Test Period, Third Party In-Place NOI and/or the Third Party In-Place NOI
Threshold, and in each case, solely as they relate to the Cash Flow Sweep
Definitions, any definitions or provisions of the Loan Documents or the Mortgage
Loan Documents referred to therein or upon which the interpretation,
calculation, application and/or timing of any of the foregoing rely; (ii) the
granting of any extension or waiver of the applicability or timing with respect
to the determination of any of the provisions described in clause (i) of this
definition; and (iii) any matter with respect to any pre-negotiation agreement
among SAS, Borrower and the other parties thereto in connection with the
foregoing.  As used herein, “Exculpated Party” means each of the following: (i)
each Original Lender; (ii) the Trustee; (iii) the Collateral Agent; (iv) the
Trust; (v) the Primary Servicer; (vi) the Master Servicer; (vii) the Mortgage
Special Servicer; (viii) the Mezzanine Special Servicer; (ix) the Depositor; (x)
each other Lender (including holders and beneficial owners of certificates
issued in connection with the Securitization); and (xi) all Related Parties of
the foregoing.  As used herein, “Related Parties” shall mean with respect to any
Person, such Person’s affiliates, and such Person’s and such Person’s affiliates
partners, officers, directors, employees, agents, attorneys, servicers,
subservicers, primary servicers, special servicers, contractors,
representatives, participants, successors, assigns, subsidiaries, equity owners
and predecessors-in-interest.

ARTICLE IV.

MISCELLANEOUS

4.1. Severability.  In case any provision of this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal, and enforceable, provided that
any such modification does not prevent the practical realization of the
principal benefits intended by this Amendment.  In the event of such
modification, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

4.2. No Modification Except in Writing.  None of the terms of this Amendment may
be waived, altered, terminated or amended except by an instrument in writing
duly executed by Borrower, Guarantor and Lender.

4.3. Further Assurances.  This Amendment shall be subject to Section 5.9 of the
Loan Agreement.

4.4. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state (without regard to principles of conflicts of
laws).  Borrower hereby waives any claim to assert that the law of any other
jurisdiction governs this Amendment, and this Amendment shall be governed by and
construed in accordance with the laws of the State of New York pursuant to
Section 5-1401 of the New York General Obligations Law.

4.5. Joint and Several Liability. If Borrower or Guarantor consists of more than
one person or party, the obligations and liabilities of each such person or
party hereunder shall be joint and several.

4.6. Costs and Expenses. Borrower shall pay all of Lender’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees (which
shall include, without limitation, such attorneys’ fees incurred by any servicer
(including without limitation the Primary Servicer) and/or by or on behalf of
the Trust)) incurred in connection with this Amendment.

4.7. Miscellaneous.

(a) The captions and Section headings in this Amendment are for convenience only
and are not intended to define, alter, limit or enlarge in any way the scope or
meaning of this Amendment or any term or provision set forth in this Amendment.

(b) The Recitals set forth at the beginning of this Amendment are incorporated
in and made a part of this Amendment by this reference.

5

--------------------------------------------------------------------------------

 

(c) Each reference in this Amendment to any gender shall be deemed also to
include any other gender, and the use in this Amendment of the singular shall be
deemed also to include the plural and vice versa, unless the context requires
otherwise.

(d) This Amendment is, and shall be deemed to be, the product of joint drafting
by the parties hereto and shall not be construed against any of them as the
drafter hereof.

(e) This Amendment, together with the Loan Documents, constitute the entire
agreement among the parties relating to the subject matter hereof.  To the
extent this Amendment conflicts with any of the other Loan Documents, this
Amendment shall control.

(f) This Amendment shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors and assigns.

(g) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Amendment will not be binding on or constitute
evidence of a contract between the parties until such time as a counterpart of
this document has been executed by each party and a copy thereof is delivered to
each party to this Amendment.

4.8. Mortgage Lender Consent. Wells Fargo Bank, National Association, not
individually but solely in its capacity as trustee for the holders of J.P.
Morgan Chase Commercial Mortgage Securities Trust 2015-SGP, Commercial Mortgage
Pass-Through Certificates, Series 2015-SGP (together with its successors and
assigns, “Mortgage Lender”) hereby executes this Amendment in order to consent
to this Amendment and agrees that the Lender shall be entitled to rely upon the
consent contained herein as satisfying any notice and consent obligations
contained under the Intercreditor Agreement between the Lender and the Mortgage
Lender.

4.9. Conditions Precedent to the Effectiveness of this Amendment.  The parties
hereto acknowledge and agree that this Amendment shall have no force or effect
until Mortgage Lender has received the Lump Sum Redevelopment Deposit (as
defined in the Mortgage Loan Agreement), executed counterparts of this Amendment
from each party hereto, and Borrower has paid Lender’s reasonable, out-of-pocket
attorneys’ fees incurred in connection herewith (which shall include, without
limitation, such attorneys’ fees incurred by any servicer (including without
limitation the Primary Servicer) and/or by or on behalf of the Trust).

[Signatures appear on following pages]

 

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
date first written above.

 

BORROWER:

 

SERITAGE SRC MEZZANINE FINANCE LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE KMT MEZZANINE FINANCE LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

22790655.6.BUSINESS

--------------------------------------------------------------------------------

 

 

GUARANTOR:

 

Seritage Growth Properties,

a Maryland real estate investment trust

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Seritage Growth Properties, L.P.,

a Delaware limited partnership

 

 

 

By:

 

Seritage Growth Properties,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

wells fargo bank, national association, NOT INDIVIDUALLY BUT SOLELY IN ITS
CAPACITY as trustee for the holders of J.P. Morgan Chase Commercial Mortgage
Securities Trust 2015-SGP MZ, Commercial Mezzanine Pass-Through Certificates,
Series 2015-SGP MZ

 

 

 

By:

 

Strategic Asset Services LLC,

 

 

in its capacity as Primary Servicer

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

MORTGAGE BORROWERS:

 

SERITAGE SRC FINANCE LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE KMT FINANCE LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

JV PLEDGORS:

 

SERITAGE GS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE SPS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE MS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED, as a party to, and

as Guarantor (as defined in the Mortgage Loan Agreement)

under and with respect to, any Mortgage Loan Document:

 

SERITAGE GROWTH PROPERTIES,

a Maryland real estate investment trust

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE GROWTH PROPERTIES, L.P.,

a Delaware limited partnership

 

 

 

By:

 

Seritage Growth Properties,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

MORTGAGE LENDER:

 

wells fargo bank, national association,

not individually but solely in its

capacity as trustee for the holders

of J.P. Morgan Chase Commercial

Mortgage Securities Trust 2015-SGP,

Commercial Mortgage Pass-Through

Certificates, Series 2015-SGP

 

 

 

By:

 

Strategic Asset Services LLC,

 

 

in its capacity as Primary Servicer

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 